                     IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                     Plaintiff,                                 8:19CR40

       vs.
                                                                    ORDER
JACKSON WILLIAMS,

                     Defendant.

      This matter is before the court on the oral motion of Assistant Federal Public
Defender Karen M. Shanahan and the Office of the Federal Public Defender to withdraw
as counsel for the defendant, Jackson Williams. Karen M. Shanahan=s and the Office of
the Federal Public Defender=s oral motion to withdraw is granted.
      Michael D. Gooch, 7215 North 162nd Street, Bennington, Nebraska 68007, (402)
333-0722, is appointed to represent Jackson Williams for the balance of these
proceedings pursuant to the Criminal Justice Act. Karen M. Shanahan shall forthwith
provide Michael D. Gooch with the discovery materials provided the defendant by the
government and such other materials obtained by Ms. Shanahan which are material to
Mr. Williams=s defense.
      The clerk shall provide a copy of this order to Michael D. Gooch.
      IT IS SO ORDERED.

      Dated this 22nd day of August, 2019.

                                               BY THE COURT:


                                               s/ Susan M. Bazis
                                               United States Magistrate Judge
